UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF COLUMBIA

                                                        )
        SHERYL WULTZ, et al.,                           )
                                                        )
                                 Plaintiffs,            )
                                                        )
                         v.                             )                             08-cv-1460 (RCL)
                                                        )
        ISLAMIC REPUBLIC OF IRAN, et al.,               )
                                                        )
                                 Defendants.            )
                                                        )


                                               ORDER AND JUDGMENT

               In accordance with the Memorandum Opinion issued this date, it is hereby

               ORDERED that final judgment is entered in favor of plaintiffs the Estate of Daniel

        Wultz, Sheryl Wultz, Yekutiel “Tuly” Wultz, Amanda Wultz, and against all remaining

        defendants; it is furthermore

               ORDERED that plaintiffs are awarded $32,068,634 in compensatory damages and

        $300,000,000 in punitive damages, for a total award of $332,068,634 to be distributed as

        follows:

   Plaintiff Name             Pain and Suffering   Economic Loss     Solatium        Punitive          Totals
Estate of Daniel Wultz            $8,000,000         $2,568,634         $0          $98,868,889     $109,437,523
Yekutiel “Tuly” Wultz             $5,000,000             $0         $7,000,000     $112,259,225     $124,259,225
     Sheryl Wultz                     $0                 $0         $6,000,000      $56,129,612      $62,129,612
    Amanda Wultz                      $0                 $0         $3,500,000      $32,742,274      $36,242,274


               ORDERED that defendants shall be liable, jointly and severally, for the entire

        $332,068,634 amount; it is furthermore

               ORDERED that the claims of Abraham Leonard Wultz are DISMISSED WITH

        PREJUDICE; it is furthermore
       ORDERED that plaintiffs request for prejudgment interest is DENIED; it is furthermore

       ORDERED that plaintiffs shall forthwith, at their own cost and consistent with the

requirements of 28 U.S.C. § 1608(e), send a copy of this Order and Judgment, and the

Memorandum Opinion issued this date, to defendants.

       This is a final, appealable order. See Fed. R. App. P. (4)(a).

       SO ORDERED.

       Signed by Royce C. Lamberth, Chief Judge, on May 14, 2012.




                                                 2